Woodward, J.:
The employer in this case was engaged in collecting and reducing garbage,, and, as an incident of this business, it sold, a fertilizer known as “ tankage.” The claimant’s intestate was employed in driving one of the garbage-collecting wagons, and did extra work in helping to load the tankage *847into cars three or four times a week. On August 4, 1916, the day of the accident resulting in his death, he was employed in this extra work, and went upon the roof of a building, operated by the employer as a part of the plant, and while there, attempting to pull down a rope used in hoisting materials, he fell through a skylight and was killed.
The appellants make an elaborate argument to show that the decedent was not injured in the course of his employment, the theory being that it was not necessary for the decedent to be upon the roof; that he was not required to pull down the rope, as it would fall of its own weight if given time enough. The reasoning is altogether too refined for the very practical results sought to be attained by the Workmen’s Compensation Law. The decedent was in the employ of the Genesee Reduction Company at the moment of the accident, and the question of whether he was doing the work in exactly the best manner-is not material. It is not seriously questioned that the act which he attempted was designed to facilitate the work of the master, and the fact that it could have been accomplished without this particular effort is not controlling. We are not dealing with the law of negligence; we are considering a system which attempts to compensate for injuries received in the actual performance of duties in hazardous employments, without regard to negligence, and so long as the employee is engaged in the actual service of the master, as distinguished from the personal purposes of the employee, he is entitled to the provision which the law makes for him as an employee.
The award should be affirmed.
Award unanimously affirmed.